Citation Nr: 1438599	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar strain with degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative joint disease with cervical radiculopathy.

3.  Entitlement to a rating in excess of 50 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 2010.  These matters are before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbar strain with degenerative arthritis and lumbar radiculopathy, rated 10 percent, effective August 1, 2010; granted service connection for cervical spine degenerative joint disease with cervical radiculopathy, rated 0 percent, effective August 1, 2010; and granted service connection for migraine headaches, rated 0 percent, effective August 1, 2010.  In September 2011, the RO increased the Veteran's ratings for migraine headaches (to 30 percent) and for cervical spine disability (to 10 percent), both effective August 1, 2010.  In August 2012, the RO increased the Veteran's lumbar spine rating to 40 percent and increased his rating for migraine headaches to 50 percent, both effective August 1, 2010.  

[A December 2011 rating decision granted service connection for left and right carpal tunnel syndrome.  Accordingly, these matters are no longer before the Board.]

In November 2011, the Veteran filed a claim to reopen claims for service connection for traumatic brain injury, vertigo, and a left knee disability.  He also filed claims for hypertension, as secondary to his anxiety/depression and chronic pain, for cervical radiculopathy as secondary to his service-connected cervical spine disability, and for lumbar radiculopathy as secondary to his service-connected lumbar spine disability.  These matters have not been adjudicated by the RO.   Accordingly, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran had unfavorable ankylosis of the thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks or separately ratable neurological manifestations other than left lower extremity radiculopathy are not shown.

2.  Throughout, the Veteran's left lower extremity radiculopathy is shown to be manifested by impairment consistent with moderate, but not greater, incomplete paralysis.

3.  At no time during the appeal period has the Veteran's cervical spine disability approximated forward flexion to no greater than 30 degrees, a combined range of motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; incapacitating episodes of intervertebral disc syndrome and separately ratable neurological manifestations are not shown.

4.  The Veteran's migraine headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2013).

2.  A 20 percent (but no higher) rating for left lower extremity radiculopathy is warranted throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §4.124a, Code 8620 (2013).

3.  A rating in excess of 10 percent is not warranted for the Veteran's cervical spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5242 (2013).

4.  A rating in excess of 50 percent is not warranted for the Veteran's migraine headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Code 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2011 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and an August 2012 supplemental SOC (SSOC) readjudicated the claims for the lumbar spine and cervical spine after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for the Veteran to be examined in June 2010 and April 2012.  The Board finds that reports of these examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disabilities, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary to adjudicate these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding.  VA's duty to assist is met.

Increased Rating Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Lumbar Spine & Cervical Spine Factual Background

An October 2008 private treatment record noted that the Veteran had a history of neck and pain back, which has progressively increased.  The Veteran described the pain as a dull ache that becomes sharp with activities.  He also reported that the pain radiates to his arms and legs and is aggravated with activities.  In January 2008, the Veteran complained of back and neck pain.

In December 2009, the Veteran underwent back surgery.  The pre and post-operative diagnoses were lumbar spondylosis, lumbar radiculopathy, mechanical low back pain, and neural foraminal stenosis, left L5-S1 with osteophyte in the subarticular zone requiring left-sided facetectomy to decompress the exiting L5 nerve root.  

March 2010 cervical spine imaging showed minimal degenerative changes without acute osseous abnormality.  April 2010 lumbar spine imaging showed postsurgical change at L5-S1 with no definite complicating features and minimal degenerative disk space narrowing at L2-3.

On June 2010 VA general medical examination, the Veteran reported left leg weakness, numbness and tingling and tingling in his arms to his fingers.  The examiner noted that although the Veteran had intervertebral disc syndrome, he had no cervical incapacitating episodes during the past 12 months and had two lumbar incapacitating episodes due to surgery.  Spine and disc disease symptoms were noted as stiffness, limited motion, back and/or neck pain, radiation of pain, arm and leg pain, leg paresthesias, and leg numbness.  A neurologic evaluation showed paresthesias in the left foot, and arm to fingers, and numbness in the left leg.  There was no evidence of flare-ups of spinal disease.

On musculoskeletal examination, there was no evidence of spinal ankylosis or abnormalities of spinal muscle (to include guarding, spasm, and tenderness).  Straight leg raising testing was negative.  A sensory examination showed right and left upper and lower cervical nerves were normal.  Muscle tone and strength were normal and there was no evidence of muscle atrophy.  The examiner diagnosed cervical and lumbar radiculopathy.

On June 2010 VA spine examination, the examiner noted that there had been no incapacitating episodes of spine disease and that the Veteran was able to walk 1-3 miles.  He had normal posture and head position and there was symmetry in appearance.  His gait was also normal.  There was no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or ankylosis (of the cervical and thoracolumbar spine).  There were no objective abnormalities of the cervical or thoracolumbar sacrospinalis.  There was also no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.

Cervical range of motion studies showed flexion and extension to 45 degrees; left lateral flexion to 45 degrees; left lateral rotation to 80 degrees; right lateral flexion to 45 degrees; and right lateral rotation to 80 degrees;  There was objective evidence of pain on active range of motion; however, there was not additional limitation of motion after repetitive-use testing.

Thoracolumbar range of motion studies showed flexion to 90 degrees; extension to 30 degrees; left and right lateral flexion to 30 degrees; and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion; however, there was not additional limitation of motion after repetitive-use testing.  Reflexes and a sensory examination were normal.  Muscle strength was full and muscle tone was normal.  There was no evidence of muscle atrophy.  

Regarding the low back, the examiner diagnosed status post bone spur removed at L5-S1 and interbody fusion L5-S1 without evidence of complication and degenerative disc disease.  Regarding the neck, the examiner diagnosed spasm, muscle wasting, intramuscular hemangioma, and degenerative joint disease.

In December 2010, a physical examination showed that the cervical spine moves through full range of motion and has a negative Spurling sign.  There was full range of motion in the upper and lower extremities and his gait was smooth and symmetrical with equal arm swing.  The Veteran was able to heel and toe walk without difficulty and was able to forward bend to 40 degrees.  He was unable to do a lumbar Phalen's test due to having no extension.  There was no homan's sign and he had a mildly positive left Gaenslens test.  It was noted that he had unequal leg lengths, negative Patrick's, negative flip test at 90 degrees, and negative straight leg raising at 90 degrees.  In April 2011, the Veteran reported a stiff neck and neck pain; however, it was noted that he had full range of motion in the neck.

In October 2011, the Veteran reported pain at a level 7-8 (out of 10) in his low back and neck.  In December 2011, the assessment was chronic low back pain.  December 2011 lumbar spine X-rays showed postoperative changes of bilateral short segment fixation and fusion.  A February 2012 lumbar spine computed tomography myelogram was unremarkable.  In February 2012, it was noted that the Veteran was being followed by the pain clinic for back pain.  A March 2012 record noted a diagnosis of pain disorder associated with...psychological factors.  In April 2012, the assessment was chronic low back and neck pain.  It was noted that the Veteran has been able to work and that his job requires mostly desk work.  His pain level has averaged 5-8 out of 10.

On April 2012 VA thoracolumbar spine examination, the examiner noted diagnoses of lumbar strain, degenerative arthritis, and left L5-S1 radiculopathy.  The Veteran reported that since his last VA exam, his pain and range of motion have worsened.  He stated that he has a hard time getting his pants on, tying his shoes, and going down stairs because he is unable to bend.  He reported that everyday activities are difficult.

Range of motion studies showed forward flexion to 30 degrees with objective evidence of pain at 15 degrees; extension to 10 degrees with objective evidence of painful motion at 5 degrees; right lateral flexion to 25 degrees with objective evidence of pain at 20 degrees; left lateral flexion to 15 degrees with objective evidence of pain at 10 degrees; right lateral rotation to 20 degrees with objective evidence of pain at 15 degrees; and left lateral rotation to 15 degrees with objective evidence of pain at 15 degrees.  There was additional limitation following repetitive-use testing.  On repetitive-use testing, flexion was to 25 degrees; extension was to 5 degrees; right lateral flexion was to 25 degrees; left lateral flexion was to 15 degrees; right lateral rotation was to 20 degrees; and left lateral rotation was to 10 degrees.

Functional loss was noted as less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight bearing.  The Veteran did have pain to palpation and guarding and/or muscle spasm; however, such did not result in an abnormal gait or spinal contour.  Muscle strength was full except in the left great toe extension, and there was no evidence of muscle atrophy.  Reflexes and a sensory examination were normal.  The Veteran was unable to perform straight leg raising testing.  

The examiner noted that there was no evidence of radiculopathy except in the left lower extremity affecting the sciatic nerve.  In that extremity, there was moderate intermittent pain and paresthesias.  There was no evidence of neurologic abnormalities.  The Veteran did have intervertebral disc syndrome, but had no incapacitating episodes in the past 12 months.  Diagnostic imaging showed arthritis.

On April 2012 VA neck conditions examination, the diagnosis was cervical degenerative joint disease.  The Veteran reported that since his last VA examination, his symptoms have worsened and that his neck pain is more constant and he has a lot of muscle spasms.  The Veteran also reported having flare-ups, which cause "a severe electricity like feeling up [his] neck."  He stated that it is almost impossible to look down and hard to drive because he gets spasms in his shoulders and his neck tenses.  

Range of motion studies showed forward flexion to 35 degrees with objective evidence of pain at 30 degrees; extension to 40 degrees with objective evidence of pain at 30 degrees; right lateral flexion to 35 degrees with objective evidence of pain at 25 degrees; left lateral flexion to 30 degrees with objective evidence of pain at 30 degrees; right lateral rotation to 60 degrees with objective evidence of pain at 45 degrees; and left lateral rotation to 55 degrees with objective evidence of pain at 40 degrees.  There was no evidence of additional loss of range of motion on repetitive-use testing.  Functional loss was noted as less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was tenderness to palpation, but no evidence of guarding and/or muscle spasms.  Muscle strength was full and there was no evidence of muscle atrophy.  Reflexes and a sensory examination were normal.  There was no evidence of cervical radiculopathy or neurologic abnormalities.  The Veteran was noted to have intervertebral disc syndrome, but no incapacitating episodes over the past 12 months.  Diagnostic testing showed arthritis.  

Lumbar Spine Analysis

The Veteran's service-connected lumbar spine disability has been assigned a 40 percent rating throughout under Code 5242 for degenerative arthritis of the spine, which provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in a higher rating.

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the Formula for Rating Based on Incapacitating Episodes, a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks during the past 12 month period.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.   

As a 40 percent rating has been assigned by the RO throughout the period on appeal, the focus is on those schedular criteria that would provide for a rating in excess of 40 percent.

The Veteran's lumbar spine disability has not been shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  In this regard, on June 2010 and April 2012 VA examinations, the examiners noted that the Veteran had movement in his thoracolumbar spine. 

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,    8 Vet. App. at 205.  In this regard, while there is some evidence of muscle spasm or guarding, such is not shown to result in an abnormal gait or spinal contour.  Further, the Veteran was continually noted to have full muscle strength and no evidence of muscle atrophy.  The Board acknowledges that the Veteran's range of motion was additionally limited by pain and on repetitive-use testing.  However, the Board notes that while limitation of motion due to pain is a factor for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to ankylosis of the entire thoracolumbar spine. 

With regard to incapacitating episodes, the Board notes that on June 2010 VA general medical examination, the examiner noted that the Veteran had two lumbar incapacitating episodes due to surgery in the past 12 months.  [Notably, on June 2010 VA spine examination, the examiner noted that there had been no incapacitating episodes of spine disease in the past 12 months.]  To warrant an increased rating based on incapacitating episodes, there would need to be evidence of such episodes having a total duration of at least 6 weeks during the past 12 months.  The record does not support this.  In this regard, there is no evidence to show or suggest that a physician prescribed bed rest for at least 6 weeks.  Accordingly, an increased rating based on incapacitating episodes is also not warranted.

The Board notes that it has considered rating the Veteran's thoracolumbar spine disability under Code 5003 [arthritis], but has determined that doing so would not avail the Veteran.  Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Code for the specific joint or joints involved.  As noted above, all thoracolumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Codes 5235-5242.

The evidence also does not show that there were any further (other than left lower extremity radiculopathy -discussed below, and erectile dysfunction, which is already separately rated and not at issue herein) separately ratable neurologic abnormalities.  The Board notes that the Veteran has raised a separate claim for lumbar radiculopathy as due to his service-connected lumbar spine disability, which, as noted above, the Board has referred to the RO for adjudication.  However, the Board notes that while the evidence indicates there is lumbar radiculopathy, there are no objective findings to support awarding a separate rating for anything other than the left lower extremity at this time.  Notably, on April 2012 VA examination, the examiner found no evidence of radiculopathy other than in the left lower extremity.  

With regard to left lower extremity radiculopathy, the Board notes that a 10 percent rating has been assigned, effective April 2, 2012, under Code 8720 for neuralgia of the sciatic nerve.  Code 8720 provides for a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incompletely paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis, with marked muscular atrophy.  The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. §  4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Here, the Board finds that the left lower extremity disability picture is one that more nearly approximates moderate (rather than mild) disability, warranting a 20 percent rating throughout the period on appeal.  The Veteran has consistently reported left leg weakness, numbness, tingling, and radiating pain.  On June 2010 VA examination, a neurologic evaluation showed paresthesias in the left foot and numbness in the left leg.  On April 2012 VA examination, the examiner found moderate intermittent pain and paresthesias in the left lower extremity affecting the sciatic nerve.  The Board finds that these findings reasonably demonstrate moderate disability warranting a 20 percent rating throughout for the left lower extremity.  There is no evidence to suggest that a rating in excess of 20 percent is warranted.  In this regard, two VA examiners, based on examination of the Veteran and review of his medical history, have not indicated that there is more than moderate incomplete paralysis and the evidence does not suggest a disability picture more nearly approximating moderately severe or severe incomplete paralysis or complete paralysis of the left lower extremity.  For these reasons, and affording the Veteran the benefit of the doubt, the Board finds that a 20 percent, but no higher, rating is warranted throughout the period on appeal for the left lower extremity.

The Board has considered whether referral of the lumbar spine disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran's lumbar spine disability (and associated radiculopathy) impacts on his ability to work.  However, there is no evidence to suggest, nor does he contend, that such limitations prevent him from working or that he is currently unemployed due to these disabilities.  Significantly, the evidence shows that the Veteran is currently employed.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  

Accordingly, as the criteria for the 40 percent rating currently assigned encompasses the greatest degree of lumbar spine disability shown throughout, the Board finds that a rating in excess of 40 percent is not warranted.

Cervical Spine Analysis

The Veteran's service-connected cervical spine disability has been assigned a 10 percent rating throughout under Code 5242 for degenerative arthritis of the spine, which provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in a higher rating.

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion is greater than 30 degrees, but not greater than 40 degrees, or combined range of motion is greater than 170 degrees but not greater than 335 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spine contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or for a combined range of motion of the cervical spine not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the cervical spine is 340 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the Formula for Rating Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  As noted above, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.   

As a 10 percent rating has been assigned by the RO throughout the period on appeal, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent.

Throughout the period on appeal, the Veteran's cervical spine disability has not been shown to be manifested by limitation of forward flexion to 30 degrees or less, or by a combined range of motion not greater than 170 degrees.  In this regard, the Board notes that on June 2010 VA examination, forward flexion was to 45 degrees and the combined range of motion was 340 degrees.  On April 2012 VA examination, forward flexion was to 35 degrees and the combined range of motion was 260 degrees.  This is squarely within the criteria for a 10 percent rating.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,   8 Vet. App. at 205.  In this regard, although the Veteran has reported neck muscle spasms, the evidence on this matter is conflicting.  On April 2012 VA examination, the examiner found no evidence of muscle spasms or guarding.  The June 2010 VA examiner found similarly, but then noted a diagnosis of spasm.  The Board finds that even assuming the Veteran does suffer from neck muscle spasms, such do not manifest a disability picture more nearly approximating forward flexion to 30 degrees or less or a combined range of motion not greater than 170 degrees and significantly, such do not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, the Board acknowledges that the April 2012 VA examiner noted that there was pain at 30 degrees on forward flexion testing.  However, the Board notes that while limitation of motion due to pain is a factor for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell, 25 Vet. App. at 32.  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to flexion limited to 30 degrees or less or a combined range of motion no greater than 170 degrees.  Significantly, on both June 2010 and April 2012 VA examinations, the examiners indicated that range of motion was not additionally limited on repetitive-use testing.

Additionally, as there is no evidence of incapacitating episodes, rating on that basis is not for consideration.

The Board notes that it has considered rating the Veteran's cervical spine disability under Code 5003 [arthritis], but has determined that doing so would not avail the Veteran.  Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Code for the specific joint or joints involved.  As noted above, all cervical spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Codes 5235-5242.

The evidence also does not show that there were any further (other than erectile dysfunction, which is already separately rated and not at issue herein) separately ratable neurologic abnormalities.  The Board notes that the Veteran has raised a separate claim for cervical radiculopathy as due to his service-connected cervical spine disability.  As noted above, the Board, in this instant decision, has referred this matter to the RO for adjudication.  The Board notes though that while the evidence indicates there is cervical radiculopathy, there are no objective findings to support awarding a separate rating for such at this time.  Notably, on April 2012 VA examination, the examiner found no evidence of cervical radiculopathy or other neurologic abnormalities.  Further, although the June 2010 VA examiner noted a diagnosis of cervical radiculopathy, a sensory examination was normal for the upper and lower cervical nerves.

The Board has considered whether referral of the cervical spine disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.

The record shows that the Veteran's cervical spine disability impacts on his ability to work.  However, there is no evidence to suggest, nor does he contend, that such limitations prevent him from working or that he is currently unemployed due to this disability.  Significantly, the evidence shows that the Veteran is currently employed.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki, 22 Vet. App. at 447.  

Accordingly, as the criteria for the 10 percent rating currently assigned encompasses the greatest degree of cervical spine disability shown throughout, the Board finds that a rating in excess of 10 percent is not warranted.

Migraine Headaches

The Veteran's service-connected migraine headaches disability has been assigned a 50 percent rating throughout under Code 8100.  Under such Code, the maximum schedular evaluation of 50 percent is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

A June 2010 private treatment record noted that the Veteran's headache was most consistent with episodic cluster headache, although occasionally [he] will have a more prolonged migraine headache with visual aura.  In November 2010, the Veteran reported having a tingling sensation that goes up the back of his head and along the left side of his head.  He denied having right-sided headaches.  

In November 2010, the Veteran's supervisor in service submitted a statement indicating that the Veteran would sometimes to have to report to the military medical treatment facilities for "extreme headaches."

In December 2010, the Veteran reported that medications were not helping his headaches.  An April 2011 record noted that the frequency and intensity of the Veteran's headaches has decreased.  

On April 2012 VA headaches examination, the examiner diagnosed migraine and cluster headaches.  The Veteran reported that the frequency and intensity of his headaches have increased.  Symptoms include constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, and pain that worsens with physical activity.  Non-headache symptoms include nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, and vertigo on occasion.  The examiner noted that the Veteran experienced prostrating attacks of migraine headache pain more frequently than once per month.  

The Veteran is currently in receipt of the maximum schedular rating for migraine headaches under Code 8100 and a higher rating is not possible under this diagnostic code.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Therefore, the claim for a schedular rating in excess of 50 percent for migraine headaches must be denied.  

Notably, the Veteran's representative has indicated that the Veteran's has received a "full grant of the benefits sought on appeal" and appears to be suggesting that the Veteran is satisfied with his award on this matter.  See Appellate Brief, dated in April 2013.  Nevertheless, the Board has considered whether an extraschedular rating is indicated. See 38 C.F.R. §  3.321(b)(1).   However, the evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Significantly, on April 2012 VA examination, the examiner noted that the Veteran experienced prostrating attacks of migraine headache pain more frequently than once per month.  This is specifically contemplated by the 50 percent rating currently assigned for this disability.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.

The record shows that the Veteran's migraine headaches disability impacts on his ability to work. On April 2012 VA examination, the Veteran reported that he can't focus or see and he will have to go home and lie down, and that some days, he can't go in [to work] at all.  However, there is no evidence to suggest, nor does he contend, that such limitations prevent him from working or that he is currently unemployed due to this disability.  Significantly, the evidence shows that the Veteran is currently employed.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki, 22 Vet. App. at 447.  


ORDER

A rating for the lumbar spine disability in excess of 40 percent is denied.

A 20 percent rating for left lower extremity radiculopathy is granted, effective August 1, 2010, subject to the regulations governing payment of monetary awards.

A rating for the cervical spine disability in excess of 10 percent is denied.

A rating for the migraine headaches disability in excess of 50 percent is denied.



____________________________________________
ROBERT E. SULLIVAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


